Title: To George Washington from Francisco Rendón, 12 June 1781
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia June 12th 1781.
                        
                        Last Evening I had the honour of receiving Your Excellencys esteemed Letter of the 8th Instt In answer to my
                            former one, for which favour please to Accept my most Expressive thanks.
                        On the 10th Instt Anchored in this River a Vessell coming from the Havana, which brought me a Packet from the
                            Governor of that Place dated 28th Ulto acquainting me, that on the 24th he had received advise from General Galvez,
                            announcing that Pansacola had Surrendered to the Arms under his Command on the 8th of the Same Month, having made all its
                            Garrison Prisoners of War, but that he had not as yet received the particulars which he momentary expected there by the
                            return of the Fleet and Army; These Last having entered that Bay on the 29th in which day sailed the abovementioned Vessel
                            arrived here. Consequently I expect to have them by the first Ship that comes from that Port, when I shall do myself the
                            honour to put them under Your Excellency’s Immediate Notice. I respectfully remain Sir Your Excellency’s most Obedt and
                            Most Hble Servt
                        
                            Francisco Rendon

                        
                    